Name: Council Regulation (EEC) No 2817/83 of 4 October 1983 amending Regulation (EEC) No 1009/83 laying down for 1983 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 10 . 83 Official Journal of the European Communities No L 278 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2817/83 of 4 October 1983 amending Regulation (EEC) No 1009/83 laying down for 1983 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway European Economic Community and the Kingdom of Norway (4) the parties have held consultations concer ­ ning these matters and certain Norwegian requests in relation to compensation for overfishing in 1982 and additional transfers ; Whereas, at the end of these consultations, the delega ­ tions agreed to recommend to their respective authori ­ ties the amending of certain fishing quotas already fixed for 1983 for the vessels of the other party, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1009/83 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 27 January until 31 December 1983 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 3 and 1 1 thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EEC) No 1009/83 (2), as last amended by Regulation (EEC) No 2194/83 (3), the Council laid down for 1983 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway ; Whereas the International Council for the Exploration of the Sea (ICES) has issued recommendations on the total allowable catch for herring in the North Sea in 1983 ; Whereas, in accordance with the procedure laid down in Article 2 of the Fisheries Agreement between the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 October 1983 . For the Council The President C. SIMITIS (') OJ No L 24, 27 . 1 . 1983, p. 1 . (2) OJ No L 115, 30 . 4 . 1983 , p. 11 . 3 OJ No L 211 , 3 . 8 . 1983, p. 4 . (4) OJ No L 226, 29 . 8 . 1980, p. 48 . No L 278/2 Official Journal of the European Communities 11 . 10 . 83 ANNEX 'ANNEX I Fishing quotas (tonnes) Species Area within which fishingis authorized Quantity Mackerel ICES VI a)(') -1- VII d), e), f), h) + II a) 22 000 Herring ICES VI a) (') 7 000 Sprat ICES IV 40 000 Cod ^ ICES IV 8 000 Haddock ICES IV 18 000 Saithe ICES IV and Skagerrak (2) 40 000 Whiting ICES IV 7 000 Plaice ICES IV 6 000 Herring ICES IV c) 4 000 (3) Sand-eel, Norway pout, blue whiting ICES IV 70 000 o Blue whiting ICES II , IV a), VI a) ('), VI b), VII 0, XIV 180 000 (*) Blue ling ICES IV, V b), VI , VII, II a) i ooo o Ling and tusk ICES IV, V b), VI, VII, II a) 22 000 0 (8) Dogfish ICES IV, VI , VII 2 000 (') Basking shark ( l0) ICES IV, VI , VII 800 (') Porbeagle ICES IV, VI , VII 500 Northern deep-water prawn NAFO 1 (") 500 (Pandalus borealis) ICES XIV + Va) 2 000 Greenland halibut NAFO 1 500 ( ,2) ICES XIV + Va) 500 (12) Halibut NAFO 1 200 0 2) Other species (u) ICES IV 5 000 Herring ICES IV a), IVb)(u) 31 000 H (') North of 56 30'N. (2) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . (3) From this quota catches made between 1 October and 31 December 1982 shall be deducted. The remainder may be fished only until 28 February 1983 . (*) Of which sand-eel alone not more than 60 000 tonnes or Norway pout and blue whiting together not more than 50 000 tonnes . Up to 10 000 tonnes of the Norway pout quota may be fished in ICES VI a) north of 56 °30'N . However, this quantity should be deducted from the quota of sand-eel, Norway pout and blue whiting in ICES IV. 0 West of 12 °W. (') Of which no more than 40 000 tonnes may be fished in ICES division IV a). 0 Of which a by-catch of 20 % of cod per ship, at any moment, is authorized in ICES sub-areas VI and VII . However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific fishing ground . The total magnitude of by-catches should not exceed 1 000 tonnes of which not more than 600 tonnes should be cod. (') Of which ling may be a maximum of 1 7 000 tonnes and tusk a maximum of 9 000 tonnes. C) This quota does not include catches taken in the areas defined in Annex II . ( 10) Basking shark liver. (") South of 68 ° N. (I0) By-catches of cod should not exceed 10 % . (") Excluding shrimps . (M) Fishing for herring in the whole of ICES division IV b) is prohibited from 15 August to 30 September 1983 and east of 3 °E throughout the year. Herring and sprat fishery is prohibited during the period 1 July to 31 October 1983 in the area from the shoreline of the Danish coast to 7 °E longitude and between 55 °30'N and 57 ° N lati ­ tude . ( ,s) Of which 17 200 tonnes in ICES division IV a) and 13 800 tonnes in ICES division IV b).'